                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


SHARRIK MOLLEY,                      No. 19-21147 (NLH)(KMW)

          Plaintiff,

     v.                                      OPINION

WARDEN DAVID KELSEY, et al.,
          Defendants.


APPEARANCE:

Sharrik Molley
275408
Atlantic County Jail
5060 Atlantic Ave
Mays Landing, NJ 08330

     Plaintiff Pro se



HILLMAN, District Judge

     Plaintiff Sharrik Molley, a pretrial detainee confined at

Atlantic County Jail, seeks to bring a complaint pursuant to 42

U.S.C. § 1983 against Warden David Kelsey and Keefe Corporation.

See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.



                                1
For the reasons set forth below, the Court will dismiss the

complaint without prejudice.

I.   BACKGROUND

     Plaintiff alleges that since entering Atlantic County Jail

on November 18, 2019, Defendant Kelsey, as warden of Atlantic

County Jail, has: 1) deprived Plaintiff usage of the law

library, 2) exposed Plaintiff to mold in the showers, and 3)

charged Plaintiff an excessive “rent” of $50 monthly.         See ECF

No. 1.   Plaintiff also alleges Keefe Corporation, with Defendant

Kelsey’s authorization, subjected him to price gouging.         Id.

     More specifically, Plaintiff asserts that when he puts in

request slips to obtain case law from the law library, a

civilian denies the request, identified only as “McNew,” or

provides material that does not relate to his case.         Id. at 4.

Plaintiff contends he smells mold and sees calcium, lime, and

rust when using facility showers.        Id.   Plaintiff claims he is

being charged a $50 monthly “rent,” causing his “balance [to be]

in the negative thousands.”    Id.       Last, Plaintiff maintains the

Keefe Corporation, who supplies the facility’s canteen, has

subjected him to price gouging: e.g., “$1.28 for things that

cost $0.20.”   Id.   As for his remedies, Plaintiff seeks complete

access to the law library, maintenance of the showers, not being

charged a monthly payment, and a reduction in prices for items



                                     2
sold in the facility’s canteen.   Id. at 5.    Plaintiff also seeks

$4,400.00 in damages.      Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.   The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.     This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.     Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).     “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”     Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).     “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”



                                  3
Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff brings this action pursuant to 42 U.S.C. § 1983

alleging violations of his civil rights guaranteed under the

United States Constitution.    To succeed on a § 1983 claim, a

plaintiff must allege two things: first, a violation of a right

under the Constitution, and second, that a “person” acting under

color of state law committed the violation.    West v. Atkins, 487

U.S. 42, 48 (1988); Piecknick v. Com. of Pa., 36 F.3d 1250,

1255–6 (3d. Cir. 1994)).

  1. Restriction of Access to Law Library

     Plaintiff pleads his usage of the law library has been

limited.   See ECF No. 1.   A claim alleging restrictions on

access to the prison law library is considered an “access-to-

the-courts” claim under the First Amendment.    See Diaz v.

Holder, 532 F. App’x 61, 63 (3d Cir. 2013).    To allege an

access-to-the-courts claim, a prisoner is required to show that

the denial of access caused actual injury.    Jackson v. Whalen,

568 F. App’x 85, 87 (3d Cir. 2014) (per curiam) (quoting Lewis

v. Casey, 518 U.S. 343, 350 (1996)).    An actual injury occurs

when a prisoner demonstrates that a “nonfrivolous” and

“arguable” claim was lost because of the denial of access to the

courts.    Christopher v. Harbury, 536 U.S. 403, 415 (2002).

                                  4
Alleging that a prison’s law library or legal assistance program

is subpar in some theoretical sense is insufficient to state an

actual injury.    Lewis, 518 U.S. at 351.

      Here, Plaintiff does not allege an actual injury in his

complaint.    See ECF No. 1.    He does not identify any lost claim

because of the pled restrictions in accessing the law library.

Id.   Plaintiff also does not point to any circumstance where the

limiting conditions have affected him beyond mere inconvenience.

Id.   Therefore, Plaintiff has not sufficiently pled an “access-

to-the-courts” claim under the First Amendment and the Court

will dismiss the claim without prejudice.      Id.

  2. Shower Conditions

      Next, Plaintiff appears to challenge the conditions of his

confinement because of the shower conditions within the

facility.    See ECF No. 1.    Because he is a pretrial detainee,

the Due Process Clause of the Fourteenth Amendment governs the

claim.   Hubbard v. Taylor (Hubbard I), 399 F.3d 150, 166 (3d

Cir. 2005).    To state a conditions of confinement claim under

the Fourteenth Amendment, Plaintiff must plead facts that

suggest the conditions of his confinement amount to punishment.

Bell v. Wolfish, 441 U.S. 520 (1979).

      First, he must provide facts that indicate he is

“incarcerated under conditions posing a substantial risk of

serious harm.”    Farmer v. Brennan, 511 U.S. 825, 834 (1994).

                                    5
Then, he “must allege facts which, if true, would show that the

official being sued subjectively perceived facts from which to

infer substantial risk to the prisoner, that he did in fact draw

the inference, and then disregarded that risk by failing to take

reasonable measures to abate it.”     Id.   Generally, this

assessment, based on the totality of the circumstances, asks

whether there was a purpose for the condition and whether the

condition is excessive in relation to that purpose.      Hubbard,

399 F.3d at 159–60.    However, “the fact that such detention

interferes with the detainee’s understandable desire to live as

comfortably as possible and with as little restraint as possible

during confinement does not convert the conditions or

restrictions of detention into ‘punishment.’”      Bell, 441 U.S. at

537.

       “Plaintiff complains of mold, lime, rust and only hot water

in the showers but he has not alleged that these conditions were

intended as punishment.    Therefore, to state a Fourteenth

Amendment Due Process violation, he must allege facts suggesting

that the conditions are excessive in light of the legitimate

governmental purpose of providing shower facilities for inmates,

a task which inherently poses a risk of exposure to mold, lime

or rust.”    Washington v. Kelsey, No. 20-1722, 2021 WL 41460, at

*3 (D.N.J. Jan. 5, 2021).    In this case, Plaintiff fails to

illustrate that his conditions amount to punishment.      See ECF

                                  6
No. 1.    Plaintiff’s complaint fails the first prong in that it

does not demonstrate a present and substantial risk of serious

harm.    Id.   Plaintiff does not specify a particular injury, or

any tangible effect from the shower condition other than its

unappealing smell and presence.     Id.

        The complaint also fails the second prong.   Id.   Although

it does allege Defendant Kelsey put “metal aluminum” over the

mold within the shower, thereby acknowledging the condition’s

existence, it lacks the assertion that Defendant Kelsey was

aware of any risk, let alone a substantial risk due to the mold.

Id.   For these reasons, Plaintiff fails to state a valid claim

and the Court will dismiss this without prejudice.     Id.

  3. Room and Board Fees

      Plaintiff maintains that the $50 monthly facility charge,

which he refers to as “rent,” is excessive, presumably in

violation of the Excessive Fines Clause of the Eighth Amendment.

See ECF No. 1.     To prevail on an excessive fines claim, an

inmate must show the disputed fees are both excessive and a

punishment.     Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d

410, 420 (3d Cir. 2000).     A fine is excessive when the amount of

the forfeiture does not bear some relationship to the gravity of

the offense that it is designed to punish.     United States v.

Bajakajian, 524 U.S. 321, 334 (1998).     Moreover, a fine

constitutes a punishment if the “assessments and confiscations

                                   7
can only be explained as serving in part to punish, even if they

may also be understood to serve remedial purposes.”     Tillman,

221 F.3d at 420 (citing Austin v. United States, 509 U.S. 602,

610, 620–21 (1993)).

      The Third Circuit has concluded that room and board fees

are not a punishment, as they help “teach financial

responsibility.”   Id.    Moreover, room and board policies are

permissible because they serve a nonpunitive function and are

not contingent on an inmate’s ability to pay for such services.

Id.   It is permissible for prison authorities to “seek

reimbursement from the party receiving the benefit of care.”

Id. at 418-19.   Further, they are not excessive because “the

costs of incarceration by definition cannot be disproportionate

to the offense.”   Id. at 416.    Accordingly, Plaintiff fails to

state a claim and the Court will dismiss this with prejudice.

Id.

  4. Supervisor Liability

      Additionally, Plaintiff appears to seek liability against

Defendant Kelsey in his supervisory capacity as warden of

Atlantic County Jail for enabling the named conditions.     See ECF

No. 1.   Generally, government officials are not liable for the

unconstitutional conduct of their subordinates under a theory of

respondeat superior.     See Iqbal, 556 U.S. at 676; Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

                                   8
(1978); Robertson v. Sichel, 127 U.S. 507, 515–16 (1888) (“A

public officer or agent is not responsible for the misfeasances

or position wrongs, or for the nonfeasances, or negligences, or

omissions of duty, of subagents or servants or other persons

properly employed by or under him, in discharge of his official

duties”).

     Instead, there are ordinarily only two ways in which

supervisors may be liable for the unconstitutional acts of their

subordinates.   First, liability may attach if a supervisor,

“with deliberate indifference to the consequences, established

and maintained a policy, practice or custom which directly

caused [the] constitutional harm.”   A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.

2004) (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d

720, 725 (3d Cir. 1989)).   Plaintiffs may show deliberate

indifference through facts that indicate “a supervisor failed to

adequately respond to a pattern of past occurrences of injuries

like the plaintiff’s,” or “that the risk of constitutionally

cognizable harm was ‘so great and so obvious that the risk and

failure of supervisory officials to respond will alone’ support

the finding that the two-part test is met.”   Beers-Capitol v.

Whetzel, 256 F.3d 120, 136–37 (3d Cir. 2001) (citing Sample v.

Diecks, 885 F.2d 1099 (3d Cir. 1989)).



                                 9
      Under the second approach, a supervisor “may be personally

liable if he participated in violating [] rights, directed

others to violate them, or, as the person in charge, had

knowledge of and acquiesced in the subordinates’

unconstitutional conduct.”   Estate of Moore v. Cumberland Cty.,

No. 17–2839, 2018 WL 1203470, at *4 (D.N.J. Mar. 8, 2018).

Moreover, “claims alleging a failure to train, failure to

discipline, or failure to supervise are a subset of . . . policy

or practice liability.”   Womack v. Moleins, No. 10–2932, 2015 WL

420161, at *3 (D.N.J. Jan. 30, 2015).

      Here, Plaintiff fails to allege adequate facts in his

complaint that demonstrate Defendant Kelsey established a

practice that enabled such conditions, or acquiesced to similar

conditions in the past, to support a claim of deliberate

indifference.   See ECF No. 1.   For example, Plaintiff does not

contend Defendant Kelsey has currently or previously enacted a

policy ensuring staff cleans facility showers less frequently.

Id.   Plaintiff does allege Defendant Kelsey put “metal aluminum”

over the mold within the shower; however, the complaint fails to

explain Defendant Kelsey was aware of any risk associated with

the condition, let alone a substantial risk to meet the

deliberate indifference standard.     Id.   Further, Plaintiff does

not identify a subordinate employee that neglected to uphold

conditions pursuant to current facility policy.     Id.

                                 10
Accordingly, Plaintiff fails to plead a valid claim of

supervisory liability and the Court will dismiss the claim

without prejudice.   Id.

  5. Price Gouging

     Last, Plaintiff alleges price gouging against Defendant

Keefe Corporation.   See ECF No. 1.    Prisoners, however, “have no

federal constitutional right to purchase items from the jail

commissary at any particular price, or to restrain the vendor

from charging exorbitant prices.”     McKnight v. Taylor, No. 12–

1684, 2012 WL 5880331, at *6 (D.N.J. Nov. 20, 2012); see also

Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251 (3d Cir.

2001) (rejecting inmates’ constitutional claims challenging a

ten percent surcharge on purchases from jail commissaries in New

Jersey); Tokar v. Armontrout, 97 F.3d 1078, 1083 (8th Cir. 1996)

(“[W]e note that we know of no constitutional right of access to

a prison gift or snack shop.”); French v. Butterworth, 614 F.2d

23, 25 (1st Cir. 1980) (“We also reject French’s contention that

he and fellow inmates have a constitutionally protected interest

in buying food as cheaply as possible.”).     As there is no

federal right at stake, the Court will dismiss this claim with

prejudice.

     Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

                                11
futile.”    Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).    “‘Futility’ means that the complaint, as amended,

would fail to state a claim upon which relief could be granted.”

Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).      As Plaintiff

may be able to allege facts that would state a federal claim,

the Court will grant Plaintiff leave to amend.      He may file a

proposed amended complaint within 30 days of this Opinion and

Order.

      Plaintiff should note that when an amended complaint is

filed, the complaint no longer performs any function in the case

and cannot be utilized to cure defects in the complaint, unless

the relevant portion is specifically incorporated in the new

complaint.    6 Wright, Miller & Kane, Federal Practice and

Procedure 1476 (2d ed. 1990) (footnotes omitted).      The amended

complaint may adopt some or all of the allegations in the

complaint, but the identification of the particular allegations

to be adopted must be clear and explicit.     Id.   To avoid

confusion, the safer course is to file an amended complaint that

is complete in itself.    Id.   Plaintiff may not include any

claims that have been dismissed with prejudice.

IV.   CONCLUSION

      For the reasons stated above, the Court shall dismiss the

complaint without prejudice.     28 U.S.C. § 19153(e)(2)(B)(i)–

(ii).    Plaintiff may file a proposed amended complaint within 30

                                  12
days of this Opinion and Order, which shall be subject to this

Court’s screening under § 1915.

     An appropriate order follows.



Dated: __July 12, 2021___              ___s/ Noel L. Hillman ____
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  13
